Case: 17-60512      Document: 00514243523         Page: 1    Date Filed: 11/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-60512                                 FILED
                                  Summary Calendar                       November 20, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
SEALED PETITIONER,

              Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 382 147


Before DENNIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       We lack jurisdiction to consider the two issues Petitioner raises on ap-
peal. First, he contends that the Board of Immigration Appeals failed to apply
the “clearly erroneous” standard of review and instead “rejected the [immigra-
tion judge’s] record-based findings in favor of [the Board’s] own assessment of
the evidence.” But this issue is outside our jurisdiction because Petitioner



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60512    Document: 00514243523     Page: 2   Date Filed: 11/20/2017



                                 No. 17-60512
never presented it to the Board. See Omari v. Holder, 562 F.3d 314, 319–21
(5th Cir. 2009). Second, Petitioner contends that the Board made erroneous
factual findings. But he is removable for having committed crimes covered by
8 U.S.C. § 1227(a)(2)(A)(iii) and (B)(i), depriving us of jurisdiction to review
issues of fact. See 8 U.S.C. § 1252(a)(2)(C),(D). Although Petitioner is correct
that that we may review whether the facts found are legally sufficient to war-
rant relief, see, e.g., Alvarado de Rodriguez v. Holder, 585 F.3d 227, 234 (5th
Cir. 2009); Matter of Z-Z-O, 26 I. & N. Dec. 586, 590–91 (BIA 2015), that is not
the nature of his appeal. Rather, he complains that he “presented substantial,
credible, and unchallenged evidence” contradicting the Board’s findings. That
is squarely an issue of fact. See, e.g., Escudero-Arciniega v. Holder, 702 F.3d
781, 785 (5th Cir. 2012); Morka v. Holder, 554 F. App’x 342, 343 (5th Cir. 2014).
      It is therefore ORDERED that Respondent’s opposed motion to dismiss
the petition for review for lack of jurisdiction is GRANTED.




                                       2